Title: From George Washington to John Hancock, 14 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 14th December 1775

I received your favour of the 2d instant with the Severall resolves of Congress therein inclosed—The resolves relative to Captures made by Continental armed vessells only want a Court establishd for trial, to Make them Complete, this I hope will be

Soon done, as I have taken the Liberty, to urge it often, to the Congress.
I am Somwhat at a Loss to Know whether I am to raise the two Battalions of Marines here or not, as the delay Can be attended with but Little inconvenience, I will wait a further explanation from Congress, before I take any Steps thereon.
I am much pleased that the money will be forwarded with all possible expedition, as it is much wanting, allso that Connolly & his Associates are taken, it has been a very fortunate discovery—I make no doubt but that the Congress will take every necessary Measure, to disposses Lord Dunmore of his hold in Virginia, the Sooner Steps are taken for that purpose, the more probability there will be, of their being effectual.
Mr William Aspenwell & Mr Lemuel Hayward were appointed Surgeons at Roxbury in the first formation of the Army, they were Confirmed by Doctor Church, who promisd them to write to the Congress in their behalf, they Applied to me dureing his Confinement here, at a time that I had notice, of Doctor Morgans Appointment, I refferd them to his arrivall, & inclosed you have his Sentiments relative to them, allso of Doctor Rand Surgeon to the Small pox Hospital & his mate, I have to remark to you that when we had Some time past got the better of the Smallpox, Doctor Rand applied to me for a Continuance of him in that department which from a principle of not multiplying offices I declined—he is at present wanting, & Says that by only attending Occasionally he Looses his Country practice—of Course his Livelyhood—you will please to Lay these matters before Congress for their Consideration.
I was happy enough to anticipate the desire of Congress, respecting Mr Croft & Mr Trot they both declined, the Later did not Chuse to Serve, the formers Ambition was not fully gratifyed by the Offer Made to him of a Majority; & higher Rank must have turn’d out Colo. Burbeck or Major Mason, who had servd in those Characters in that Regiment to acceptation—I hope Colonel Knox will Soon finish the business he is upon, and appear here to take the Honourable Command Conferd on him by the Congress.
I will Make application to Genl How, & propose an exchange for Mr Ethan Allen I am Much affraid I Shall have a Like proposal

to Make for Captain Martindale, of the Armed Brigantine Washington, & his men, who it is reported was taken a few days past, by a Man of War & Carried into Boston—We Cannot expect to be allways Successfull.
You will doubtless hear of the barbarity of Captain Wallace on Conanicut Island ’ere this reaches your hands.
About 150 More of the poor Inhabitants are Come out of Boston, the small pox rages all over the Town, Such of the Military as had it not before are now under innoculation—this I apprehend is a weapon of Defence they Are useing against us, what Confirms me in this Opinion is, that I have information that they are tearing up the pavement, to be provided Against a bombardment.
I wrote you this day by Messieurs Pennit & de PLiarné, who will Lay before the Congress or a Comittee thereof, proposals for furnishing the Continent with Arms & Amunition, I refer you to themselves for further particulars. I have the Honour to be Sir Your most Humbe and Obedt Servant

Go: Washington

